DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Appeal Brief filed on 12 October 2021. 
Claims 1-20 are pending for examination.
4. 	In view of the appeal brief filed on 12 October, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-13 and 19-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 6 and 19 (line# refers to claim 6):
	In lines 1-3, it recites “providing the TLB invalidation request to the determined one or more physical processor comprises broadcasting the TLB invalidation request to the plurality of physical processors” render the claim indefinite. This is indefinite and unclear because the “TLB invalidation request” is provided to the “determined one or more physical processor”, and the “determined one or more physical processor” is determined from the “plurality of physical processors” (see claim 1, lines 8-9). Such inconsistent claim limitations render the claim indefinite because it is not clearly indicated what the basis for broadcasting the TLB invalidation request to the plurality of physical processors since the TLB invalidation request is proved to the determined physical processor.

As per claims 7 and 20 (line# refers to claim 7):
	In lines 2-3, it is not clearly indicated what is the basis for “delivering the TLB invalidation request to each of the one or more physical processors” since the TLB provided to the “determined one or more physical processors”. It is uncertain if this term “each of the one or more physical processors” intent to refer to “determined one or more physical processors”.

As per claim 8:
Lines 1-2, it is not clearly indicated how to perform the method of “intercepting a translation lookaside buffer (TLB) invalidation request for a TLB” (i.e., who is performing the step of “intercepting”? The recitation “A method for intercepting a translation lookaside buffer (TLB) invalidation request for a TLB” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.).

In lines 3-10, it is not clearly indicated where the “TLB invalidation request” originated in line 3? In addition, it is uncertain who perform the steps of “receiving”, “determining”, “receiving, from the hypervisor” and “resuming”, (i.e. the VM, hypervisor, cores, processor, or host). 

In line 5, “the TLB request” lacks antecedence basis. It is uncertain if this term intent to refer to “TLB invalidation request” at line 3. If they are the same, same term should be used.

	Lines 6-7, it recites “a hypervisor to perform processing using the TLB entry”. It is not clearly indicated what constitute “TLB entry” (i.e., memory address, page, or anything?).  

	Lines 9-10, it is not clearly indicated what is the basis for the “indication to continue” received from the hypervisor? (i.e., is “indication” based on the hypervisor “done/finish” processing? (i.e., temporary suspending/hold on the invalidation request, to allow hypervisor to finish processing using the TLB entry associated with the TLB invalidation request?). In addition, it is not clearly indicated who “receive” the “to continue” message (i.e. CPU, processor, or anything?).

As per claims 9-13:
They are method claims that depends on claim 8 above. Therefore, they have same deficiencies as claim 8 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
Claims 1-3, 7, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (US. Pub. 2015/0242319 A1) in view of Mukherjee (US Pub. 2016/0140040 A1).
	EVANS was cited in the previous Office Action.

As per claim 1, EVANS teaches the invention substantially as claimed including A system (EVANS, Fig.1) comprising: 
at least one processor (EVANS, Fig.1, 11, 12 CPU); and 
a memory storing instructions that, when executed by the at least one processor, perform a method for processing a translation lookaside buffer (TLB) invalidation request by a hypervisor (EVANS, Fig.1, item 26 Memory; items 11-12 CPU; Abstract, lines 5-11, Each stored address translation is stored with a corresponding identifier. In response to an invalidation command to perform an invalidation process; also see Fig. 8, 134 hypervisor, Invalidate commands with VMID& Wildcard (as request by hypervisor)), comprising: 
generating the TLB invalidation request associated with a virtual machine identifier of a virtual machine managed by the hypervisor (EVANS, Fig. 1, Hypervisor, VM1, VM2 (managed within the hypervisor); Fig. 2, TLB invalidate; Fig. 8 invalid commands with VMID&wildcard; [0051] lines 1-14, Generally speaking the entries in a given TLB are tagged with an identifier VMID which identifies the virtual machine associated with that TLB entry. …If a given CPU wishes to invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2, that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated.  [0068] lines 17-20, a TLB invalidate command is generated by the virtual machine 131, the hypervisor 134 is configured to "intercept" this invalidate command and add the appropriate VMID information (to identify the originator as virtual machine 131)); 
determining, by the hypervisor, one or more entries associated with a workload for the virtual machine associated with the virtual machine identifier (EVANS, Fig. 8, 134 hypervisor, Invalidate commands with VMID& Wildcard; [0017] lines 2-4, data processing circuitry is configured to host a plurality of virtual machines to perform the data processing operations (as workload); [0036] lines 3-14, performing data processing operations with reference to data values stored in a memory…storing address translations…corresponding to the data processing operations performed by the data processing circuitry ([0004], [0011], [0055] eg CPU, GPU)… performing an invalidation process in response to an invalidation command on a selected stored address translation to invalidate the selected stored address translation; [0055] lines 1-11, a device (such as GPU 13) assigned to a virtual machine…, the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated; [0026] lines 15-21, this identifier grouping information may be added by a hypervisor which does have sufficient privilege…hypervisor is operating in the second data processing mode and when issuing its own invalidation command therefore has sufficient privilege to add the identifier grouping information to the invalidation command identify that a particular stored address translation (as determined entries) in the address translation circuitry should be protected from a broadcast invalidation process which the address translation circuitry seeks to carry out in response to the invalidation command; [0051] lines 1-16, Generally speaking the entries in a given TLB are tagged with an identifier VMID which identifies the virtual machine associated with that TLB entry. …If a given CPU wishes to invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2…a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated); 
providing the TLB invalidation request to the determined one or more entries associated with the workload of the virtual machine (EVANS, [0052] lines 7-15, Fig. 2, as receiving programming commands from a CPU, these being received separately from the broadcast TLB invalidate instructions. This thus represents an additional interface via which the CPU can program the GPU and this additional interface can then be used by the CPU to cause entries in the TLB to be invalidated. This may be employed (as will be described in more detail below with reference to FIG. 4B) when entries in the GPU TLB are marked to be "immune" to broadcast invalidation commands; [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1) such that this content can only be invalidated by a direct programming instruction received from a CPU over a separate interface (as to provide TLB invalidation request to the determined entries), not in response to broadcast invalidate instructions; [0055] lines 1-11, a device (such as GPU 13) assigned to a virtual machine…the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated).

EVANS fails to specifically teach that the determined one or more entries is physical processors from a plurality of physical processors, and when providing the TLB invalidation request, it is providing to the determined one or more physical processors.

However, Mukherjee teaches that the determined one or more entries is physical processors from a plurality of physical processors, and when providing the TLB invalidation request, it is providing to the determined one or more physical processors (Mukherjee, Fig. 5, TLBI[A] provided to P1, P2 and P4, 334 TLB directory cache; [0047] lines 1-10, when a mapping between a virtual address and a physical address becomes invalid, a TLBI is issued and sent to the TLB, even if the TLB does not include an entry for the mapping. Sending such unnecessary TLBIs to the TLB can adversely affect performance of the computing system (prior art issue). Furthermore, in computing systems with multiple processing elements (e.g., cores of a multi-core processor), there may be multiple TLBs (i.e., one TLB per processing element) and the adverse effects due to sending unnecessary TLBIs to the processing elements are exacerbated; [0074] lines 5-6, avoid unnecessary broadcasting of TLBIs to all processing elements 202 in certain situations. [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS with Mukherjee because Mukherjee’s teaching of sending the TLB invalidation instruction only to the determined physical cores would have provided EVANS’s system with the advantage and capability to reduce the number of TLB invalidation instructions that are unnecessarily sent to the processing cores, thereby reducing the associated adverse effects of unnecessary sending TLB invalidation instructions to the processing cores which improving the system performance and efficiency (see Mukherjee, [0048] lines 1-5, reduce the number of TLBIs…reducing the associated adverse effects of unnecessary sending TLBIs).

As per claim 2, EVANS and Mukherjee teach the invention according to claim 1 above. Mukherjee further teaches wherein determining one or more physical processors associated with the workload for the virtual machine comprises evaluating a bitmap, wherein the bitmap indicates the one or more physical processors are associated with the workload (Mukherjee, Fig. 5, 334 TLB Directory Cache; [0080] lines 1-2, Each column in the table represents a different one of the processing elements 202 (VMID is associated with different processing elements; see the entries in the TLB directory cache 334 include context information such as a virtual machine identifier (VMID), an address space identifier (ASID), or an exception level (EL)); [0081] lines 1-6, A cell at the intersection of each row and column of the TLB directory cache 334 includes an indication as to whether the processing element associated with the column has an entry for the mapping associated with the row stored in its TLB. For example, a row can be stored as a bit vector in a data structure (e.g., a bit map); [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112; see Fig. 5, 334, 560 (i.e., no indication at P3 at mapping 560 (bit map), P3 is ignored); also see [0003] program (as workload)).

As per claim 3, EVANS and Mukherjee teach the invention according to claim 1 above. EVANS further teaches wherein the TLB invalidation request is generated by the virtual machine associated with the virtual machine identifier (EVANS, Fig. 2, TLB invalidate; [0051] lines 8-13, invalidate a TLB entry in its associated TLB…a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated; [0068] lines 17-18, TLB invalidate command is generated by the virtual machine 131).

As per claim 7, EVANS and Mukherjee teach the invention according to claim 1 above. Mukherjee further teaches wherein providing the TLB invalidation request to the determined one or more physical processors comprises delivering the TLB invalidation request to each of the one or more physical processors [within the determined physical processors] (Mukherjee, [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112; (obviously, the determined core (i.e., p1, p2 and p4) need to deliver the TLB invalidation instruction in order to perform this instruction)).

As per claims 14-16 and 20, they are method claims of claims 1-3 and 7 respectively above. Therefore, they are rejected for the same reasons as claims 1-3 and 7 respectively above.

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS and Mukherjee, as applied to the claims 1 and 14 respectively above, and further in view of Northup et al. (US Pub. 2017/0357595 A1) and Weissmann (US Pub. 2006/0031060 A1).

As per claim 4, EVANS and Mukherjee teach the invention according to claim 1 above. EVANS further teaches determining whether an intercept should be generated based on the TLB invalidation request (EVANS, Fig. 6, items 50, items 51-53, 56-58, item 55, NO TLB invalidation performed (as determining whether an intercept should be generated based on evaluation of the TLB invalidation request)); 
based on determining that the intercept should be generated, not perform the TLB invalidation request (EVANS, Fig. 6, NO to 55 NO TLB invalidation performed).

EVANS and Mukherjee fail to specifically teach based on determining that the intercept should be generated, providing an indication of the TLB invalidation request to the hypervisor and receiving an indication to continue from the hypervisor.

However, Northup teaches based on determining that the intercept should be generated, providing an indication of the TLB invalidation request to the notification address (Northup, Fig.1, 105-111 cores, 121-127, TLBs; [0021] lines 5-17, if the receiving core's identification information does not match the identification information contained in the TLB shootdown request, the TLB shootdown request may be ignored....if the shootdown address is not within the receiving core's TLB, or if the invalidation is ignored (as determining that the intercept should be generated (i.e., invalidation ignore/intercepted based on the matching), the receiving core may transmit an invalidation acknowledgement (as indication of the TLB invalidation request) to the notification address and resume its normal functions, such as continuing to process applications).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS  notification address based on the matching of the identification information contained in the TLB shootdown request would have provided EVANS and Mukherjee’s system with the advantage and capability to allow the system to easily monitoring and tracking the status of the TLB shootdown/invalidation request which allowing the system to more efficiently process TLB shootdown/invalidation request (see Mukherjee. [0021] monitoring, [0023] lines 1-4, allow a system to more efficiently process TLB shootdown requests).

EVANS, Mukherjee and Northup fail to specifically teach the indication of the TLB invalidation request is provided to the hypervisor, and receiving an indication to continue from the hypervisor.

However, Weissmann teaches the indication of the TLB invalidation request is provided to the hypervisor, and receiving an indication to continue from the hypervisor (Weissmann, Fig. 2, 245 VMENTER signal is generated, and provided to 220 VM monitor in emulator driver, 225 on receiving VMENTER, 260 VM monitor generates VMEXIT signal, 250 VMEXIT signal is received; [0012] lines 18-33, The RDMSR instruction is intercepted by the virtualization subsystem 210 at 215, which then generates a VMENTER signal 245 (as indication). The VMM (as hypervisor) in the emulator driver at then performs processing as depicted in FIG. 2 at 220 by examining the current instruction at 225 in response to the VMENTER (as hypervisor receive the indication) event and determining based on the content of the instruction whether it generates a VMEXIT signal 260 which causes the suspended process to resume normal execution). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS, Mukherjee and Northup with Weissmann because Weissmann’s teaching of intercepting the instruction and enabling the hypervisor to send a signal (as indication) which cause the suspended process to resume execution would have provided EVANS, Mukherjee and Northup’s system with the advantage and capability to allow the system to utilizing the hypervisor to easily manage the workload executions within the virtualization environment in order to improving the system performance and efficiency (see  Weissmann, [0011] last two lines, VMM serves an important role in intercepting such instruction).

As per claim 5, EVANS, Mukherjee, Northup and Weissmann teach the invention according to claim 4 above. EVANS teaches providing the TLB invalidation request to the determined one or more entries based on receiving the TLB invalidation request (EVANS, [0052] lines 7-15, Fig. 2, as receiving programming commands from a CPU, these being received separately from the broadcast TLB invalidate instructions. This thus represents an additional interface via which the CPU can program the GPU and this additional interface can then be used by the CPU to cause entries in the TLB to be invalidated…when entries in the GPU TLB are marked to be "immune" to broadcast invalidation commands; [0061] lines 26-33, this may for example be used to "protect" particular content of a TLB provided in the IOMMU of one of the peripheral data processing units (the GPU 13 or the crypto-engine 14 in the example of FIG. 1) such that this content can only be invalidated by a direct programming instruction received from a CPU over a separate interface (as to provide TLB invalidation request to the determined entries), and not in response to broadcast invalidate instructions; [0055] lines 1-11, a device (such as GPU 13) assigned to a virtual machine…the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated). 
In addition, Mukherjee teaches that the determined one or more entries is physical processors (Mukherjee, Fig. 5, TLBI[A] provided to P1, P2 and P4, 334 TLB directory cache; [0074] lines 5-6, avoid unnecessary broadcasting of TLBIs to all processing elements 202 in certain situations. [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB directory cache controller 333 only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112), and Weissmann teaches TLB invalidation instruction [execution] occurs based on receiving the indication to continue from the hypervisor (Weissmann, Fig. 2, item 260 VM monitor (as hypervisor) generates VMEXIT signal, item 250 VMEXIT signal is received, item 240 resumes; [0012] lines 31-33, the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution).

As per claims 17 and 18, they are method claims of claims 4 and 5 respectively above. Therefore, they are rejected for the same reasons as claims 4 and 5 respectively above.


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS and Mukherjee, as applied to the claims 1 and 14 respectively above, and further in view of Northup et al. (US Pub. 2017/0357595 A1). 

As per claim 6, EVANS and Mukherjee teach the invention according to claim 1 above. EVANS further teaches broadcasting the TLB invalidation request to the plurality of physical processors (EVANS, Fig.2, 12 CPU, 13 GPU, TLB invalidate; [0039] lines 1-2, FIG. 2 schematically illustrates the broadcasting of a TLB invalidate command in one embodiment; [0052] lines 3-6, broadcast across the system interconnect 25, any relevant TLB entries in other TLBs in the system (only TLBs 20 and 21 are shown for simplicity of illustration in FIG. 2) these are then also invalidated), and 
wherein the TLB invalidation request comprises an identifier to determine whether to ignore the TLB invalidation request (EVANS, Fig.8, Invalidate commands with VMID & Wildcard; [0019] lines 8-10, more than one identifier stored in the address identifier in the invalidation command; [0065] lines 1-10, determined that wildcard information is applicable, then at step 56 it is determined if that wildcard information specifies "00", indicating that in fact an exact match of VMID is required …if the invalidate wildcard information specifies "11", indicating that a broadcast TLB invalidation should be ignored for this entry and the flow proceeds via step 55 and no TLB invalidation is performed (as ignore the TLB invalidation request)). 

EVANS and Mukherjee fail to specifically teach the TLB invalidation request comprises an identifier useable by each processor of the plurality of physical processors to determine whether to ignore the TLB invalidation request.

However, Northup teaches the TLB invalidation request comprises an identifier useable by each processor of the plurality of physical processors to determine whether to ignore the TLB invalidation request (Northup, Fig. 1, 105, 107, 109, 111 cores, 121, 123, 125, 127 TLBs (respectively); Fig. 5, 501, For each receiving core: APICID(s), VPID, and PCID match? Yes to 505 Invalidate TLB entry if present, NO to 503 Ignore TLB shootdown; [0020] lines 1-5, A TLB shootdown request (as TLB invalidation request) may be transmitted to all of the cores operating on the system. As described herein, the TLB shootdown request may include the identification information, a shootdown address, and a notification address; [0021] lines 1-14, For each core which receives the TLB shootdown request, a comparison may be made between the receiving core's identification information and the identification information contained in the TLB shootdown request. In this regard, if the receiving core's identification information does not match the identification information contained in the TLB shootdown request, the TLB shootdown request may be ignored, by a hardware mechanism and without affecting the execution of the CPU's instruction stream. Otherwise, the receiving core may review its respective TLB to determine whether it contains the shootdown address, and if so, it will invalidate that address).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS and Mukherjee with Northup because Northup’s teaching of determining whether to ignore the TLB shootdown request based on the matching of the identification information contained in the TLB shootdown request would have provided EVANS and Mukherjee’s system with the advantage and capability to correctly invalidate the TLB entry based on the matching of identification information which allowing the system to more efficiently process TLB shootdown/invalidation request (see Mukherjee, [0023] lines 1-4, allow a system to more efficiently process TLB shootdown requests).

As per claim 19, it is a method claim of claim 6 above. Therefore, it is rejected for the same reasons as claim 6 above.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over EVANS et al. (US. Pub. 2015/0242319 A1) in view of BRYANT et al. (US Pub. 2017/0293567 A1) and further in view of Weissmann (US Pub. 2006/0031060 A1).
EVANS was cited in the previous Office Action.
 
As per claim 8, EVANS teaches the invention substantially as claimed including A method for intercepting a translation lookaside buffer (TLB) invalidation request for a TLB (EVANS, [0068] lines 19-20 the hypervisor 134 is configured to intercept this invalidated comments ), comprising: 
receiving the TLB invalidation request relating to a TLB entry (EVANS, Fig. 6, 50 invalidate command received, 54 invalidate entry; [0051] lines 1-16, Generally speaking the entries in a given TLB are tagged with an identifier VMID which identifies the virtual machine associated with that TLB entry. …If a given CPU wishes to invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2, that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated; [0055] lines 6-11, the MMU should associate the same VMID with its TLB entries created from the page table. This then means that a distributed virtual memory (DVM) TLB invalidate instruction from the CPU will match the device MMU TLB entries allowing these entries to be correctly invalidated; [Examiner noted: the TLB entry is tagged with VMID, the received invalidation instruction specify the specific address (i.e., virtual address, address space identifier and VM identifier) in order to correct invalidating the related entry (i.e., matching)]); 
determining whether to not perform the TLB invalidation request according to an evaluation of the TLB [invalidation] request (EVANS, Fig. 6, items 50, Invalidate command received? items 51-53, 56-58 (as evaluation for invalidate command received), item 55, NO TLB invalidation performed); 
based on determining to not perform the TLB invalidation request, not performing the TLB invalidation request (EVANS, Fig. 6, NO to 55 NO TLB invalidation performed), enabling a hypervisor to perform processing using the TLB entry (EVANS Fig. 1, Hypervisor managing VM1, VM2, having respective CPU 11, CPU 12, and TLB 19, TLB 20 as entry; [0016] lines 8-9, the hypervisor which maintains overall control of all running virtual machines; [0049] lines 10-14, Each of the data processing units 11-14 (11 and 12 are within the hypervisor) is configured to perform its data processing operations with reference to virtual memory addresses and each data processing unit is therefore provided with memory management unit 15-18 (as include TLB 19 and 20 within 15 and 16) respectively, which is equivalent to the hypervisor to perform processing using the TLB entry as claimed by applicant).

Although EVANS teaches determining of not perform the TLB invalidation request, EVANS fails to specifically teach to suspend the TLB invalidation request, based on determining to suspend the TLB invalidation request, when enabling a hypervisor to perform processing using the TLB entry is prior to invalidation of the TLB entry, receiving, from the hypervisor, an indication to continue; and as a result of receiving the indication to continue, resuming invalidation of the TLB entry.

However, BRYANT teaches the determination is to suspend the TLB invalidation request (BRYANT, Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? Fig. 4 180 In-use mask; [0060] lines 2-11, when software (e.g. an operating system) updates the page tables in the main memory 28 it may trigger invalidation of all the TLBs 32, 34 to ensure that out of date translation data does not continue to be used. However, to allow the hazard checking circuitry to continue to validly compare TLB IDs, if the L1 TLB is flushed, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired (as determining if there is in-use mask for the any entries, suspending the TLB invalidation request)), 
when enabling a hypervisor to perform processing using the TLB entry is prior to invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use? Yes return to 612 again until is not in use (as prior to invalidate in item 614), item 4 invalidate existing entry with matching PA; [0060] lines 8-11, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired); and 
resuming invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use, No to 614 Invalidate existing entry with match PA (as resume invalidation)).



EVANS and BRYANT fail to specifically teach receiving the indication to continue, from the hypervisor and when resuming is as a result of receiving the indication to continue. 

However, Weissmann teaches receiving the indication to continue, from the hypervisor and when resuming is as a result of receiving the indication to continue (Weissmann, Fig. 2, item 260 VM monitor (as hypervisor) generates VMEXIT signal, item 250 VMEXIT signal is received, item 240 Normal processing resumes; [0012] lines 31-33, the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution).
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS and BRYANT with Weissmann because Weissmann’s teaching of intercepting the 

As per claim 9, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. BRYANT further teaches determining whether to suspend the TLB invalidation request comprises evaluating a register, memory address, or bitmap (BRYANT, Fig. 4 180 In-use mask, 182 (as bitmap); Fig. 10, 606, 608, 610, 612 existing entry with match PA is in use? [0058] lines 1-11, FIG. 4 shows one example of ensuring that TLB entries are locked in place to remain valid for as long as corresponding transactions are inflight, but it will be appreciated that other techniques could also be used. As shown in FIG. 4, each transaction queue for queueing transactions to be hazarded (e.g. the store buffer 40, the load queue 100 and the load buffer 120) may provide an in-use mask 180 to the TLB 30. As shown at the bottom of FIG. 4 the in-use mask 180 may comprise a series of bits 182; [0060] lines 2-11, when software (e.g. an operating system) updates the page tables in the main memory 28 it may trigger invalidation of all the TLBs 32, 34 to ensure that out of date translation data does not continue to be used. However, to allow the hazard checking circuitry to continue to validly compare TLB IDs, if the L1 TLB is flushed, any entries currently indicated as in use using the mask 180 may remain valid for a time so that they cannot be invalidated or victimised until the corresponding transactions in the transaction queue 40, 100, 120 are retired) and EVANS teaches wherein the register, memory address, or bitmap is set by the hypervisor (EVANS, Fig.8; [0068] lines 6-22, The hypervisor 134 holds VMID information 136 and wildcard information 137 in system registers 135 to which the virtual machine 131 does not have access and when a TLB invalidate command is generated by the virtual machine 131, the hypervisor 134 is configured to "intercept" this invalidate command and add the appropriate VMID information (to identify the originator as virtual machine 131) and appropriate wildcard information 137).

As per claim 10, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. Weissmann teaches wherein the indication to continue is received from the hypervisor based on the hypervisor completing one or more instructions (Weissmann, Fig. 2, 225 On receiving VMENTER VM Monitor examines instruction and invokes emulator, 260 VM monitor generates VMEXIT signal, 250 VMEXIT signal is received; [0012] lines 20-33, The VMM (as hypervisor) in the emulator driver at then performs processing as depicted in FIG. 2 at 220 by examining the current instruction at 225 in response to the VMENTER event and determining based on the content of the instruction whether it should be executed by the underlying hardware or emulated…The VMM therefore emulates the instruction by passing it at 225 to the emulator 230 for execution at 255. Once emulation is complete (as completing one or more instruction), the VMM generates a VMEXIT signal 260 which causes the suspended process to resume normal execution). EVANS teaches the one or more that rely on information stored by the TLB (EVANS Fig. 1, Hypervisor managing VM1, VM2, having respective CPU 11, CPU 12, and TLB 19, TLB 20 as entry; [0016] lines 8-9, the hypervisor which maintains overall control of all running virtual machines; [0049] lines 10-14, Each of the data processing units 11-14 (11 and 12 are within the hypervisor) is configured to perform its data processing operations with reference to virtual memory addresses and each data processing unit is therefore provided with memory management unit 15-18 (as include TLB 19 and 20 within 15 and 16) respectively, which is equivalent to the hypervisor to perform processing that rely on information stored by the TLB) and wherein the information stored by the TLB is affected by the TLB invalidation request (EVANS, Fig.6, 50, 51 wildcard information applicable; 52 Require exact match of VMID for TLB hit, 53 TLB Hit for specified address and VMID, YES, invalidate entry; NO, No TLB invalidation performed; also see Fig. 7A, 101 TLB, 104 TLB entries (as information stored by the TLB that affected by the TLB invalidation request (i.e., invalidated)); 103 Address match).

As per claim 12, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. EVANS further teaches wherein the TLB invalidation request is received from a virtual machine (EVANS, Fig. 8, Invalidate command without VMID or Wildcard (received at hypervisor from VM 131); 131 VM, 134 hypervisor; [0068] lines 17-20, when a TLB invalidate command is generated by the virtual machine 131).

As per claim 13, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. EVANS further teaches wherein the TLB invalidation request comprises a memory address associated with the TLB invalidation request (EVANS, Fig. 2, TLB invalidate; [0051] lines 8-13, invalidate a TLB entry in its associated TLB, as illustrated in FIG. 2, that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over EVANS, BRYANT and Weissmann, as applied to claim 8 above, and further in view of Mukherjee (US Pub. 2016/0140040 A1).

As per claim 11, EVANS, BRYANT and Weissmann teach the invention according to claim 8 above. BRYANT teaches resuming invalidation of the TLB entry (BRYANT, Fig. 10, item 612 existing entry with match PA is in use? No to 614 Invalidate existing entry with match PA (as resume invalidation)).

EVANS, BRYANT and Weissmann fail to specifically teach determining one or more physical processors associated with a virtual machine; and providing the TLB invalidation request to the determined one or more physical processors.

determining one or more physical processors associated with a virtual machine (Mukherjee, Fig. 5, 334 TLB Directory Cache; [0047] lines 1-10, when a mapping between a virtual address and a physical address becomes invalid, a TLBI is issued and sent to the TLB, even if the TLB does not include an entry for the mapping. Sending such unnecessary TLBIs to the TLB can adversely affect performance of the computing system (prior art issue). Furthermore, in computing systems with multiple processing elements (e.g., cores of a multi-core processor), there may be multiple TLBs (i.e., one TLB per processing element) and the adverse effects due to sending unnecessary TLBIs to the processing elements are exacerbated; [0080] lines 1-2, Each column in the table represents a different one of the processing elements 202 (VMID is associated with different processing elements; see [0079] lines 1-8, the TLB directory cache 334 includes eight entries…the entries in the TLB directory cache 334 include context information such as a virtual machine identifier (VMID)); [0086] lines 1-9, when a TLBI for a given mapping between a virtual memory address and a physical memory address is received at the TLB directory cache controller, the TLB directory cache controller may indicate that only a subset of the processing elements have the mapping stored in their TLBs. In such a case, the TLB directory cache controller only sends the TLBI to those processing elements in the subset of processing elements that have the mapping stored in their TLBs); and 
providing the TLB invalidation request to the determined one or more physical processors (Mukherjee, [0088] lines 1-6, Having determined that only the first processing element P1…P2…P4…have the mapping A stored in their TLBs, the TLB only sends the TLBI to the first, second, and fourth processing elements via the processor bus 112).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EVANS, BRYANT and Weissmann with Mukherjee because Mukherjee’s teaching of sending the TLB invalidation instruction only to the determined physical cores would have provided EVANS, BRYANT and Weissmann’s system with the advantage and capability to reduce the number of TLB invalidation instructions that are unnecessarily sent to the processing cores, thereby reducing the associated adverse effects of unnecessary sending TLB invalidation instructions to the processing cores which improving the system performance and efficiency (see Mukherjee, [0048] lines 1-5, reduce the number of TLBIs…reducing the associated adverse effects of unnecessary sending TLBIs).

Response to Arguments  
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the Appeal Brief, applicant’s argue in substance: 
(a), The M.P.E.P. states that “the failure to provide explicit antecedent basis for terms does not always render a claim indefinite,” and that, “if the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite.” M.P.E.P. § 2173.05(e). With respect to the scope of claim 8, it can reasonably be ascertained that the “TLB invalidation request” and the “TLB request” are the same. Indeed, a different “request” is not introduced, nor can the “TLB request” be said to reference either the claimed “TLB invalidation request” or such a hypothetical different “request.” Brief pg. 8

(b), Evans makes no indication that such processing, or any other processing for that matter, is performed “using the TLB entry.” Rather, Evans merely manipulates the TLB request itself. Brief pg. 14

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Applicant indicated that “the “TLB invalidation request” and the “TLB request” are the same” (Brief pg. 8).  Examiner would like to point out that the “TLB invalidation request” is the request for requesting that certain entries in the TLB associated with the virtual machine be removed or invalidation (see specification [0024] “a translation lookaside buffer (TLB) invalidation request may be generated by a virtual machine, thereby requesting that certain entries in the TLB associated with the virtual machine be removed”; [0034] an invalidation request may be provided to the processors in order to invalidate the stale TLB entry). But “TLB request” may be a request for match quickly and the retrieved physical address can be used to access memory.”). Therefore, the “TLB invalidation request” and the “TLB request” are fundamentally different requests, thus “the TLB request” lacks antecedence basis, and it is uncertain if this term intent to refer to “TLB invalidation request” at line 3. If they are the same, same name should be used (see 112(b) rejection above).

As to point (b), Examiner would like to point out that EVANS clearly teaches a hypervisor to perform processing using the TLB entry. For example, EVANS disclosed a system that performing invalidation request to the data processing operations (as workload), wherein the data processing operations is performed by the virtual machine, and the hypervisor is managing the different virtual machines, each virtual machine having a respective CPU and a respective TLB for processing the operations by using its respective TLB entries (see EVANS Fig. 1, Hypervisor, VM1, VM2, CPU 11, CPU 12, TLB 19, TLB 20; [0016] lines 8-9, the hypervisor which maintains overall control of all running virtual machines; [0049] lines 10-14, Each of the data processing units 11-14 (11 and 12 are within the hypervisor) is configured to perform its data processing operations with reference to virtual memory addresses and each data processing unit is therefore provided with memory management unit 15-18 (as include TLB 19 and 20 within 15 and 16) respectively) which is equivalent to the hypervisor to perform processing using the TLB entry as claimed by applicant. Therefore, it would have been obvious to one having ordinary skilled in the art that the hypervisor to perform processing using the TLB entry as claimed by applicant.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195